SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (MARK ONE) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED:DECEMBER 31, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO COMMISSION FILE NUMBER:1-13447 ANNALY CAPITAL MANAGEMENT, INC. (Exact Name of Registrant as Specified in its Charter) MARYLAND 22-3479661 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification Number) 1211 Avenue of the Americas, Suite 2902 New York, New York (Address of Principal Executive Offices) (Zip Code) (212) 696-0100 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, par value $.01 per share New York Stock Exchange 7.875% Series A Cumulative Redeemable Preferred Stock New York Stock Exchange 7.625% Series C Cumulative Redeemable Preferred Stock New York Stock Exchange 7.50% Series D Cumulative Redeemable Preferred Stock New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None. Indicate by check mark whether the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes þNo o Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNo þ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer þ Accelerated filero Non-accelerated filero Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNoþ At June 30, 2013, the aggregate market value of the voting stock held by non-affiliates of the Registrant was approximately $11.9 billion. The number of shares of the Registrant’s Common Stock outstanding on February 10, 2014 was 947,463,924. Documents Incorporated by Reference The registrant intends to file a definitive proxy statement pursuant to Regulation 14A within 120 days of the end of the fiscal year ended December 31, 2013.Portions of such proxy statement are incorporated by reference into Part III of this Form 10-K. ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES ANNALY CAPITAL MANAGEMENT, INC. 2-K ANNUAL REPORT TABLE OF CONTENTS PART I PAGE ITEM 1. BUSINESS 1 ITEM 1A. RISK FACTORS 10 ITEM 1B. UNRESOLVED STAFF COMMENTS 34 ITEM 2. PROPERTIES 34 ITEM 3. LEGAL PROCEEDINGS 34 ITEM 4. MINE SAFETY DISCLOSURES 34 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 35 ITEM 6. SELECTED FINANCIAL DATA 38 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 39 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 76 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 76 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 76 ITEM 9A. CONTROLS AND PROCEDURES 76 ITEM 9B. OTHER INFORMATION 79 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 80 ITEM 11. EXECUTIVE COMPENSATION 80 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 80 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 80 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 80 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 81 EXHIBIT INDEX 81 FINANCIAL STATEMENTS 84 SIGNATURES II-1 i ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES Business PART I ITEM 1. BUSINESS Annaly,” “we,” “us,” or “our” refers to Annaly Capital Management, Inc. and all entities owned by us, except where it is made clear that the term means only the parent company. Refer to the Glossary of Terms for definitions of certain of the commonly used terms in this annual report on Form 10-K. INDEX TO ITEM 1. BUSINESS Page Business Overview 2 Investment Strategy 2 Target Assets 3 Our Portfolio 5 Capital Structure 5 Risk Management 6 Management Agreement 6 Executive Officers 7 Employees 8 Regulatory Requirements 8 Competition 8 Distributions 8 Available Information 9 1 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES Business Business Overview We are a leading mortgage real estate investment trust (or REIT) that is externally managed by Annaly Management Company LLC (or Manager). Our common stock is listed on the New York Stock Exchange under the ticker symbol “NLY”. Since our founding in 1997, we have strived to generate net income for distribution to our stockholders through the prudent selection and management of our investments. We own a portfolio of real estate related investments. We use our capital coupled with borrowed funds to invest in real estate related investments, earning the spread between the yield on our assets and the cost of our borrowings. Our business operations are primarily comprised of the following: Annaly, the parent company Invests primarily in various types of Agency mortgage-backed securities and related derivatives to hedge these investments. Annaly Commercial Real Estate Group, Inc. (or ACREG) (formerly known as CreXus Investment Corp.) Wholly-owned subsidiary that was acquired during the second quarter of 2013 and specializes in acquiring, financing and managing commercial mortgage loans and other commercial real estate debt, commercial mortgage-backed securities and other commercial real estate-related assets. RCap Securities, Inc. (or RCap) Wholly-owned subsidiary that operates as a broker-dealer, and is a member of the Financial Industry Regulatory Authority (or FINRA). Fixed Income Discount Advisory Company (or FIDAC) Wholly-owned subsidiary that manages an affiliated REIT for which it earns fee income. Annaly Middle Market Lending LLC (or MML) Wholly-owned subsidiary that engages in corporate middle market lending transactions. Shannon Funding LLC (or Shannon) Wholly-owned subsidiary that acquires residential mortgage loans and provides warehouse financing to residential mortgage originators in the United States. We believe that our business objectives are supported by our size and conservative financial posture, the extensive experience of our Manager’s employees, a comprehensive risk management approach, the availability and diversification of financing sources, our corporate structure and our cost efficiencies. Investment Strategy We own a portfolio of real estate related investments, including mortgage pass-through certificates, CMOs, Agency callable debentures, other securities representing interests in or obligations backed by pools of mortgage loans, commercial real estate 2 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES Business assets and corporate debt. Our principal business objective is to generate net income for distribution to our stockholders from our investments. Under our investment policy, at least 75% of our total assets are comprised of high-quality mortgage-backed securities and short-term investments. High quality securities are: ● rated within one of the two highest rating categories by at least one of the nationally recognized rating agencies; ● unrated but are guaranteed by the United States government or by an agency of the United States government; or ● unrated but we determine them to be of comparable quality to high-quality rated mortgage-backed securities. The remainder of our assets may generally consist of other qualified REIT real estate assets.In addition, we may directly or indirectly invest part of our assets in other types of securities, including, unrated debt and equity securities and derivative instruments, to the extent consistent with our REIT qualification requirements. We may acquire Agency mortgage-backed securities backed by single-family residential mortgage loans as well as securities backed by loans on multi-family, commercial or other real estate related properties. As part of our current diversification strategy, we may allocate up to 25% of our stockholders’ equity to real estate assets other than Agency mortgage-backed securities. We maintain a firm-wide risk appetite statement which defines the level and types of risk that we are willing to take in order to achieve our business objectives and reflects our risk management philosophy. Fundamentally, we will only engage in risk activities that are expected to enhance value for our stockholders based on our core expertise. Our activities focus on capital preservation and income generation through proactive portfolio management, supported by a conservative liquidity and leverage posture. Our risk appetite statement asserts the following key risk parameters to guide our investment management activities: Portfolio composition We will maintain a high quality asset portfolio with (1) at least 75% of the portfolio to be high quality mortgage-backed securities and short term investments (equivalency rating of AA+ or better) and (2) an aggregate weighted average equivalency rating of single “A” or better. Leverage We will operate at a debt-to-equity ratio no greater than 12:1. Capital buffer We will maintain an excess capital buffer, of which at least 25% will be invested in AAA rated mortgage-backed securities (or assets of similar or better liquidity characteristics), to meet the liquidity needs of the firm. Interest rate risk We will manage interest rate risk to protect the portfolio from adverse rate movements. Hedging We will use swaps and other derivatives to hedge market risk, targeting both income and capital preservation. Capital preservation We will seek to protect our capital base through disciplined risk management practices. Compliance We will comply with regulatory requirements needed to maintain our REIT status and our exemption from registration under the Investment Company Act of 1940, as amended (or Investment Company Act). Our board of directors has reviewed and approved the investment and operating policies and strategies established by our Manager and set forth in this Form 10-K. The board of directors has the power to modify or waive these policies and strategies without the consent of the stockholders to the extent that the board of directors determines that the modification or waiver is in the best interests of our stockholders. Among other factors, developments in the market which affect our policies and strategies or which change our assessment of the market may cause our board of directors to revise our policies and strategies. We may seek to expand our capital base in order to further increase our ability to acquire new and different types of assets when the potential returns from new investments appear attractive relative to the targeted risk-adjusted returns. We may in the future acquire assets by offering our debt or equity securities in exchange for the assets. Target Assets Within the confines of the risk appetite statement, we seek to generate the highest risk-adjusted returns on capital invested, after consideration of the following: 3 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES Business ●The amount, nature and variability of anticipated cash flows from the asset across a variety of interest rate, yield spread, financing cost, credit loss and prepayment scenarios; ● The liquidity of the asset; ● The ability to pledge the asset to secure collateralized borrowings; ● When applicable, the credit of the underlying borrower; ● The costs of financing, hedging and managing the asset; ● The impact of the asset to our REIT compliance and our exemption from the Investment Company Act; and ● The capital requirements associated with the purchase and financing of the asset. We target the purchase and sale of the following assets as part of our investment strategy. Our targeted assets and asset acquisition strategy may change over time as market conditions change and as our business evolves. Targeted Asset Class Description Agency mortgage-backed securities Our primary investments consist of Agency pass-through certificates, CMOs issued or guaranteed by Freddie Mac, Fannie Mae or Ginnie Mae, interest-only securities and inverse floaters. These securities are backed by single-family or multi-family residences with loans typically ranging from 15 to 40 years and may have fixed or floating coupons. To-be-announced forward contracts (or TBAs) We purchase and sell TBAs which are forward contracts for Agency mortgage-backed securities. These have specified principal and interest terms and specify certain types of collateral, but the particular Agency mortgage-backed securities to be delivered are not identified until shortly before the TBA settlement date. Agency debentures We invest in debt issued by Freddie Mac, Fannie Mae or the Federal Home Loan Banks. These debentures are not backed by collateral, but by the creditworthiness of the issuer. Commercial real estate Through our subsidiary ACREG, we originate and acquire commercial real estate debt including commercial mortgage loans, commercial mortgage-backed securities, B-notes, mezzanine loans, preferred equity and other commercial real estate-related debt investments. We also invest in commercial real estate property directly or as a result of a loan workout and the exercise of our remedies under the mortgage documents. Other mortgage related investments On a limited basis we may invest in other mortgage related investments including: investments in individual residential loans, pools of loans, single-family and multi-family privately-issued certificates that are not issued by one of the Agencies. Corporate debt Through our subsidiary MML, we invest a small percentage of our assets directly in the ownership of corporate loans for middle market companies. 4 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES Business We generally hold assets we acquire until maturity. We believe that future interest rates and mortgage prepayment rates are very difficult to predict. Therefore, we seek to acquire assets which we believe will provide attractive returns over a broad range of interest rate and prepayment scenarios. Our Portfolio Our portfolio composition as of December 31, 2013 and 2012 was as follows: Asset Portfolio (using balance sheet values) Category Agency mortgage-backed securities(1)
